IN TI"[E UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

TIMOTHY LOUIS HERMANN and
KAREN ELAINE HERMANN,

Piaintiffs,
v, Case Nurnber: 17 cv~BO-JDP
DUNN CDUNT¥ and DENNIS P. SMITH, November 4, 2018
Defendants.`

 

PLAINTIFFS NOTICE OF APPEAL & STAY OF THE ALLEGED OPINION & ORDER OF JUDGE JAMES D. PETERSON
AND PLAINTIFF'S OBJECTION TO BILL OF COST

Suri juris P|aintiffs, Timothy i_ouis Hermann and Karen Eiaine Hermann give notice of appeal and stay of the
alleged false opinion & order of Judge Jarnes D. Peterson. The Piaintiffs will be filing an appeal and stay with
the Seventh Circuit Courl: of Appea|s.

Plaintiffs’ rebuttal/objection to the Bil| of Costs, Doc.#ll€ is pursuant to:

1. Pi_aintiffs have a constitutionally secured right to file a lawsuit and that right can not be destroyed or
harmed by unjust charges/costs by the defendants or by the Court. lf a frivolous lawsuit was filed then it
would be appropriate because then there was harm done to the defendants lt was never ruled by the Court
that the P|aintiffs filed a frivolous lawsuit or one without standing/merit

2. The Plaintiffs have not harmed or damaged the Defendants; however the Defendants did seriously
damage/harm the P|aintiffs.

3. The defendant attorneys made those choices for deposition/court reporter. It was not required by law or
the Court to have a deposition/court reporter. The Piaintiffs are not responsible for their choice of defense.

4. ‘-‘PLAINTIFFS' REBU`|TAL TO Tl-lE AFFIDAVIT OF JENNIFER M. LUTHER IN SUPPORT OF COSTS" Doc.#82
was never rebutted by Jennifer M. Luther. The Piaintiffs' deny the false accusations that it was immateriai.
“An unrebutted affidavit/declaration stands as truth in law.” A Princip|e of Law.

5. The Court did not take equity law in to consideration in this matter, even though the Court was
constitutionally required to. Basically the Court was biased and unfair towards the plaintiffsh Per rule 38, the
P|alntiffs did file a demand for trial by jury which the Court ignored. (Rule 38. Right to a Jury Tria|; Demand
(a) Right Preserved. The right of trial by jury as declared by the Seventh Amendrnent to the Constitution-or
as provided by a federal statute-is preserved to the parties inviolate.)

The piaintiffs, 'i'imothy Louis i-iermann and Karen E|aine Hermann, do hereby affirm and declare this Notice is
true and correct and are aware of the penalty of perjury.

Respectfu u__|y without prejudice,

 
  
 

' }?/ ULO+'\ €’/i/WW iii/w

ermann am i|y, Tirnothy Louis & Karen E|aine
Mail address: 3465 65“‘ Street

Frederic, Wisconsin 54837
E-rnai|: farmb|acl<berrv@drnaii.corn

CERTIFICATE OF SERVICE This Notice was filed to the Disi:rict Court's e~flling system.

